TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-09-00599-CR
                                        NO. 03-09-00600-CR
                                        NO. 03-09-00601-CR
                                        NO. 03-09-00602-CR
                                        NO. 03-09-00603-CR



                                Cedric Marcell Garner, Appellant

                                                    v.

                                   The State of Texas, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 299TH JUDICIAL DISTRICT
      NOS. D-1-DC-07-206804, D-1-DC-07-206805, D-1-DC-07-302785, D-1-DC-08-300704,
        D-1-DC-08-301301, HONORABLE CHARLES F. BAIRD, JUDGE PRESIDING



                             MEMORANDUM OPINION

PER CURIAM

               Appellant’s brief on appeal was due February 22, 2010. The brief has not been

received, no extension of time has been requested, and appellant’s retained attorney did not respond

to this Court’s notice that the brief is overdue.

               The appeal is abated. The trial court shall conduct a hearing to determine whether

appellant desires to prosecute this appeal and whether retained counsel has abandoned the appeal.

See Tex. R. App. P. 38.8(b)(2). The court shall make appropriate findings and recommendations.

A record from this hearing, including copies of all findings and orders and a transcription of the court
reporter’s notes, shall be forwarded to the Clerk of this Court for filing as a supplemental record no

later than May 24, 2010.

               It is so ordered this 23rd day of April 2010.



Before Justices Patterson, Puryear and Henson




                                                  2